Exhibit 10.9 AGREEMENT This agreement, dated August 14, 2013, and effective on the same date, is between Firstbank Corporation (“ Firstbank ”) and Douglas J. Ouellette (“ Executive ”). Firstbank and Executive are parties to a certain agreement dated February 22, 2005 providing for the payment of certain severance benefits to Executive in the event of termination of Executive’s employment under certain circumstances relating to a change of control of Firstbank (the “ severance agreement ”). The parties desire to clarify the severance agreement in certain respects and modify the severance agreement in certain other respects. The parties therefore agree as follows: 1.
